Case 0:18-cv-61984-RKA Document 96 Entered on FLSD Docket 06/26/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 18-61984-CIV-ALTMAN/Hunt

  POLY BASSETT,

           Plaintiff,

  v.

  WAL-MART STORES, EAST, LP,

           Defendant.

  _____________________________________/

                                                ORDER

           THIS CAUSE came before the Court upon the Defendant’s Motion for Extension of Time

  and Motion for Sanctions [ECF No. 91], filed on June 21, 2019. Having reviewed the Motions and

  the record, the Court hereby ORDERS and ADJUDGES that the Motion for Extension of Time

  is GRANTED.

           Additionally, and pursuant to 28 U.S.C. § 636(b)(1), the Motion for Sanctions is hereby

  REFERRED to Magistrate Judge Hunt to take all necessary and appropriate actions under law. In

  light of the Court’s order on the Motion for Extension of Time, the following deadlines will now

  apply:

           July 1, 2019. The Defendant will file a “Notice of Filing” with the Court and attach a copy
           of the transcript of Dr. Ellowitz’s deposition from June 19, 2019.

           July 3, 2019. The parties shall finish the deposition of Dr. Ellowitz.

           July 9, 2019. The Defendant shall submit a renewed motion for summary judgment on the
           issue of causation. This motion shall be limited to seven pages.1 The Defendant must attach



  1The Defendant may incorporate by reference any, none, or all of the arguments it previously
  made in the original motion for summary judgment.
Case 0:18-cv-61984-RKA Document 96 Entered on FLSD Docket 06/26/2019 Page 2 of 2



        a copy of Dr. Ellowitz’s 26(a)(2)(B) report and a copy of Dr. Ellowitz’s deposition
        transcript to this motion. The parties shall also submit any Daubert motions.

        By July 15, 2019. The Plaintiff shall submit a response, not to exceed seven pages, to the
        Defendant’s renewed motion for summary judgment. The parties shall respond to the
        Daubert motions.

        By July 22, 2019. The Defendant shall submit a reply, not to exceed five pages, to the
        Plaintiff’s response to the motion for summary judgment. The parties shall reply to the
        responses to the Daubert motions.

        DONE AND ORDERED in Fort Lauderdale, Florida this 24th day of June 2019.




                                                        _________________________________
                                                        ROY K. ALTMAN
                                                        UNITED STATES DISTRICT JUDGE

  cc:   counsel of record




                                                2
